DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because:
They appear to be informal, of poor quality, blurry and hard to see.  
Figure 12 appears to be a copy of a photograph that is darken and hard to see.  
Rib 2 and cover 5 are not understood from the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “9”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the directions of the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
It is unclear about the meanings of the terms “inner cross section” and “outer cross section”.  In some instances, it appears that they mean “inner surface” and “outer surface”.  In some other instances, it appears that they mean “inner diameter” and “outer diameter”.  Perhaps, better terms could be used to describe the structures of the component.
Please provide an explanation or definition for a “duromeric resin”.
Please provide an explanation or definition for “fracture toughness” and ISO 13586.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims, it is unclear about the meanings of the terms “inner cross section” and “outer cross section”.  In some instances, it appears that they mean “inner surface” and “outer surface”.  In some other instances, it appears that they mean “inner diameter” and “outer diameter”.  Perhaps, better terms could be used to describe the structures of the component.
Claim 1 is confusing and is unclear of the claimed structure because there are too many options for the orientation of the bundles.  Since there are numerous options from zero degrees to 90 degrees, it is unclear what is being claimed.
In claim 2, it is not known about the structure of “stretched” fibres.
In claim 3, it is not understood about “fracture toughness”.  It would be helpful if explanation and/or documentation would be provided to explain this feature and the ISO 13586.
In claim 5, it is not understood about the directions of the first and second surfaces facing away and toward the interior space.  Please see the drawing objection above.
In claim 7, it is not understood about the inner cross section and/or the outer cross section being constant.
In claim 8, it is not understood what structure is being claimed in claim 8.
In claim 10, it is not understood the name “duromeric resin”.
Due to the above mentioned indefiniteness, claims 1-17 are being treated as best as possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (7,842,378) in view of Onoue et al. (2016/0356334).
Re: claim 1, Harada shows a three-dimensional body-shaped component formed from a fibre composite material based on carbon fibres for arrangement between a first impact element and a second impact element and for absorbing impact energy as a result of an impact load acting between the first impact element and the second impact element, which has an impact direction, as in the present invention in figures 2(a) and 15(b), the component comprising:
at least a first end 11a and a second end 11b,
a longitudinal direction extending between the ends, which is arranged substantially in the impact direction,
a first surface 112 and a second surface 112 and a wall with a wall thickness extending between the first surface and the second surface,
wherein the wall is constructed at least predominantly from bundles of carbon fibres , see figures 1(b) and 1(c), within which the carbon fibre filaments which form the carbon fibres are arranged parallel to one another,

wherein the bundles are distributed substantially uniformly over the wall thickness, when viewed in a direction perpendicular to the first surface and/or the second surface are oriented substantially isotropically, and when viewed parallel to the first and/or second surface the bundles form intersection angles with a part of the first surface and/or the second surface, wherein the bundles, viewed parallel to the first surface and/or the second surface, are distributed within the component such so that the predominant portion of the intersection angles lie in a range in which the intersection angles are substantially distributed between 0° and 90° up to predominantly existing intersection angles greater than 1°, see figure 2(b).
Harada is silent of the fibre volume fraction and length.  Onoue is cited to teach well known fibre volume fraction and length in paragraphs [0118] and [0126] in order to give strength to the component while remains light weight.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the fibre volume fraction and length such as taught by Onoue in the component of Harada in order to give strength to the component while remains light weight.
The claimed features “wherein the component is obtainable by a method comprising production of a fibre preform from the bundles of carbon fibres, and by subsequently introducing a matrix system into the fibre preform by injection, infusion, infiltration or pressing and crosslinking the matrix system, wherein the matrix system consists substantially of one or more crosslinked polymers” are considered to be a 
Re: claim 2, Harada shows the carbon fibres are stretched in the wall when viewed perpendicular to the first and/or second surface in the figures.
Re: claim 3, Harada is silent of the fracture toughness of the polymer matrix changes by a maximum of 100% when the temperature changes from 20°C to 100°C measured according to ISO13586.  It is believed that resin normally would get soft with increase in temperature; hence would be less fracture.
Re: claim 4, Harada shows the inner and/or the outer cross section of the body has a corrugated shape, a zig-zag shape, an angular shape, a curve or mixtures of the forms mentioned above, see the figures.
Re: claim 5, Harada shows the component has a closed or open hollow profile as a body, which has an interior space extending between the first and second ends , wherein the first end and the second end are connectable to the first and second impact elements, and wherein the body has an outer cross section and an inner cross section and the first surface faces away from the interior space and the second surface faces toward the interior space, see figure 18.
Re: claim 6, Harada shows the inner cross section and/or the outer cross-section cross section has a circular, elliptical, square or rectangular contour or a polygonal contour, see the figures.
Re: claim 7, Harada shows the inner cross section and/or the outer cross section is constant along the extension in the longitudinal direction, see the figures.

Re: claim 9, Harada shows the wall thickness increases in an area between the first end and the second end from the first end to the second end of the component, see figure 4.
Re: claim 10, Harada shows the polymer matrix, which embeds the bundles of carbon fibres and/or the matrix system, is a duromeric resin, see figure 4.
Re: claim 11, Harada shows the component has at the first end 11a an area for introducing the impact energy.
Re: claim 12, Harada shows the component is constructed from two partial bodies which are connected to one another in the longitudinal direction to form the component, see figures 15(a) and (b).
Re: claim 13, Harada shows the partial bodies have flanges laterally in the longitudinal extension, by means of which the partial bodies are connected to one another, see figures 15(a) and (b).
Re: claim 14, Harada shows the wall on the first surface and/or the second surface has reinforcing elements, the flanges as shown in figures 15(a) and (b), which extend in the direction of the longitudinal direction of the component.
Re: claim 15, Harada shows the wall additionally further comprises at least one layer of unidirectionally oriented long fibres, wherein the at least one layer is arranged on at least one of the surfaces or in the interior of the wall and extends between the first end and the second end of the component, see figure 2(b).

Re: claim 17, Onoue shows the carbon fibres have a length in the range of 5 mm and to 70 mm, see paragraph [0118].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thayer, Bechtold, Satoh, Yasuhara and Bongers are cited for other components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657